DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 3/21/22, which is entered.
                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claim 1, the present invention pertains to a cargo transport heating system for a truck that specifically requires a cargo containment, combustion engine having first and second inlets, a coolant outlet, heat exchanger in the cargo containment, coolant pump, coolant having low toxicity, and an engine coolant heater. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above cargo transport heating system used in combination with a flow control valve disposed between and in fluid communication with the coolant pump disposed upstream from the flow control valve and the heat exchanger disposed downstream from the flow control valve, wherein the flow control valve is constructed to open with increasing coolant temperature measured upstream.
Regarding Independent claim 15, the present invention pertains to a cargo transport truck that specifically requires a cargo compartment, a combustion engine having a coolant inlet and coolant outlet, a heat exchanger, a variable speed, electric coolant pump, and an electric coolant heater. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above cargo transport truck used in combination with a thermostatic valve disposed between and in fluid communication with the coolant pump disposed upstream from the flow control valve and the heat exchanger disposed downstream from the flow control valve, wherein the flow control valve is constructed to open with increasing coolant temperature measured upstream. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762